                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                            DOCKET NO. 3:11-cr-258-MOC-DSC-2

 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )
 Vs.                                             )                       ORDER
                                                 )
 DARRYL BOOKER,                                  )
                                                 )
                    Defendant.                   )



          THIS MATTER is before the Court on defendant’s pro se Motion to Amend/Correct

Judgment under Rule 35(a) of the Federal Rules of Criminal Procedure. (Doc. No. 190).

Defendant is serving an 180-month sentence after being convicted in this Court on November 7,

2012, of Hobbs act conspiracy to interfere with commerce by threats or violence, conspiracy to

distribute and possess with intent to distribute cocaine, possession of a firearm in furtherance of a

drug trafficking crime or crime of violence, conspiracy to use or carry a firearm in furtherance of

a crime of violence and drug-trafficking crime, and possession of a firearm by a felon.

          Defendant’s request for a sentence reduction is not timely as the judgment is now final

and the court lacks authority to alter such sentence at this point under Rule 35(a). See FED. R.

CRIM. P. 35(a) (allowing the corrections of clear error within 14 days after sentencing). In any

event, the claims defendant purports to bring in his Rule 35(a) motion are clearly claims that

would properly be brought in a motion to vacate sentence under 28 U.S.C. § 2255, but as

defendant acknowledges, he has already filed on Section 2255, and it has been denied on the

merits.

                                             ORDER
       IT IS, THEREFORE, ORDERED that Motion to Amend/Correct judgment under Rule

35(a), (Doc. No. 190), is DENIED as untimely.




 Signed: May 9, 2019
